Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “evaluation unit to determine the angle” in claims 15 and 16; and 
b)  “evaluation unit” (unit for evaluation) in claims 20 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 
Claim Objections

 Claims 16-29 are objected to because of the following informalities:  
a)  on line 13 of claim 16, it appears that “device” should be replaced by “unit” to avoid antecedent basis problems;
b)  on line 16 of claim 16, it appears that “the” in front of “first configuration” should be replaced by  -- a -- to avoid antecedent basis problems;
b)  on line 16 of claim 16, it appears that “the” in front of “distance” should be replaced by  -- a -- to avoid antecedent basis problems;
d)  on line 19 of claim 16, it appears that “a” in front of “first configuration” should be replaced by  -- the -- to avoid antecedent basis problems ;
e)  on line 6 of claim 17, it appears that “in” after “switched off” should be deleted;
f)  on line 3 of claim 18, it appears that “device” should be replaced by “unit” to avoid antecedent basis problems;
g)  on line 1 of claim 19, it appears that “the” in front of “adjacent light” should be deleted to avoid antecedent basis problems ;
h)  on line 15 of claim 21, it appears that “the” in front of “first configuration” should be replaced by  -- a -- to avoid antecedent basis problems;
i)  on line 15 of claim 21, it appears that “the” in front of “distance” should be replaced by  -- a -- to avoid antecedent basis problems;
j)  on line 18 of claim 21, it appears that “a” in front of “first configuration” should be replaced by  -- the -- to avoid antecedent basis problems ;
k)  on line 3 of claim 23, it appears that “device” should be replaced by “unit” to avoid antecedent basis problems;
l)  on line 1 of claim 24, it appears that “the” in front of “adjacent light” should be deleted to avoid antecedent basis problems ;
m)  on line 4 of claim 26, it appears that “Calculation” should not be capitalized and should read -- calculation --; and
n)  on line 6 of claim 26, it appears that “Calculation” should not be capitalized and should read -- calculation --;
o) method claims 20-29 are written in past tense with no active steps, e.g. “is illuminated”, “are captured”, “is determined”.  These should be “illuminating”, “capturing”, determining”.
p) the claims do not include a transitional phrase such as “comprising”.  The claims are interpreted as if they are open-ended.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22, and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 22, the phrase "preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, “the secondary image” lacks antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 20, 25, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bartsch et al (US 2010/0232677).
With regard to claim 15, Bartsch et al teach in accordance with figure 5 of an apparatus to determine an angle of vision (divergence angle) of a light source on a transparent object with
- an illuminating device (LED array; 36), which has multiple, partially simultaneously illuminated, punctiform light sources (LEDs; para 45, lines 2-3);
- at least one camera (38), which is set up to capture simultaneously the positions of a primary image and a secondary image of multiple, simultaneously illuminated light sources on a 2-dimensional target (para 47;fig 6), whereby the primary image and the secondary image of one light source are generated by one volume element of the transparent object (37) illuminated by the light source (36) on the target; and
- an evaluation unit (computer; para 45, last 5 lines), which is set up to determine the angle of vision (divergence angle) of the respective volume element of the transparent object based on the positions of the primary image and the secondary image (para 48).
With regard to claim 20, Bartsch et al teach of a method to determine the angle of vision (divergence angle) of a light source on a transparent object, 
whereby the transparent object is illuminated by an illuminating device (LED array; 36) with multiple, simultaneously illuminated, punctiform light sources (LEDs; para 45, lines 2-3),
whereby the positions of a primary image and a secondary image of multiple simultaneously illuminated light sources are captured by at least one camera (38) on a two- dimensional target  (para 47; fig 6) at the same time, whereby the primary image and the secondary image of one light source (36) are generated on the target through one volume element of the transparent object (37) illuminated by the respective light source (36), and
whereby by means of an evaluation unit (computer; para 45, last 5 lines)) the angle of vision (divergence angle) of the respective volume element of the transparent object based on the positions of the primary image and the secondary image is determined (para 48).
With regard to claim 25, Bartsch et al teach of the transparent object being moved relative to the illuminating device and the target when determining the angle of vision (para 64, lines 1-6).
With regard to claim 27, Bartsch et al teach of a fraction of the angle of vision caused by a bending radius (bending curvature) and a thickness of the transparent object in the respective volume element is determined (para 2, lines 5-10 and para 3, lines 1-8).
With regard to claim 28, Bartsch et al teach of a fraction of angle of vision caused by a wedge angle, in the respective volume element of the transparent object is determined (para 3 and 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claims 16-18, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bartsch et al (US 2010/0232677) in view of Miyake et al (5,446,536).
With regard to claim 16, Bartsch et al teach in accordance with figure 5 of an apparatus to determine an angle of vision (divergence angle) of a light source on a transparent object with
- an illuminating device (LED array; 36), which has multiple, partially simultaneously illuminated, punctiform light sources (LEDs; para 45, lines 2-3);
- at least one camera (38), which is set up to capture simultaneously the positions of a primary image and a secondary image of multiple, simultaneously illuminated light sources on a 2-dimensional target (para 47;fig 6), whereby the primary image and the secondary image of one light source are generated by one volume element of the transparent object (37) illuminated by the light source (36) on the target; and
- an evaluation unit (computer; para 45, last 5 lines),, which is set up to determine the angle of vision (divergence angle) of the respective volume element of the transparent object based on the positions of the primary image and the secondary image (para 48). Bartsch further teaches a first configuration with a predefined distance of the transparent object from the target (37), inclination angle of the transparent object , incidence angle and distance of the illuminating device from the transparent object (see figure 5).
Bartsch et al lack the teaching of the evaluation device (computer) being further set up for at least one volume element of the transparent object, to determine a second angle of vision for a second configuration, which is different from the first configuration with regard  inclination angle of the transparent object based on at least one angle of vision determined with the first configuration.
Miyake et al teach of the evaluation device (computer) being further set up for at least one volume element of the transparent object, to determine a second angle of vision for a second configuration, which is different from the first configuration with regard  to an inclination angle of the transparent object (col 11, lines 32-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a second angle of vision for a second configuration by changing the inclination angle of the transparent object as taught by Miyake et al into Bartsch et al’s angle of vision measuring device for the purpose of calibrating the device which would produce a more accurate and precise measurement.
With regard to claim 17, Bartsch et al lack the teaching of the light sources of the illuminating device can be switched on and off separately so that there is sequential recording of the primary and secondary images of all light sources, whereby in each step a subset of multiple light sources is switched on simultaneously and another subset is switched off at the same time, and preferentially for at least one subset of two adjacent light sources one light source is switched on and the other light source is switched off.
 Miyake et al teach of the light sources of the illuminating device can be switched on and off separately so that there is sequential recording of the primary and secondary images of all light sources, whereby in each step a subset of multiple light sources is switched on simultaneously and another subset is switched off at the same time, and preferentially for at least one subset of two adjacent light sources one light source is switched on and the other light source is switched off  (col 10, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn on the light sources of the illuminating device on and off separately so that there is sequential recording as taught by Miyake et al into  Bartsch et al’s angle of vision measuring device to avoid interference by the other light sources during measuring which would produce a more accurate and precise measurement.
With regard to claim 18, Bartsch et al lack the teaching of the camera only captures the vertical component of the position of the primary image and the secondary image of each light source, and the evaluation device only uses the captured vertical positions for determining the secondary image angle.
Miyake et al teach of obtaining either the horizontal and/or vertical component of the position of the primary image and the secondary image (vertical and horizontal distortion angle), and the evaluation device only uses the captured vertical positions for determining the angle of vision (col 1,lines 46-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain only the vertical component of the position of the primary image and the secondary image (distortion angle) as taught by Miyake et al into  Bartsch et al’s angle of vision measuring device to obtain only the vertical distortion angle if the measurement of the horizontal distortion angle is not needed depending on the desired measurements.
With regard to claim 21, Bartsch et al teach of a method to determine the angle of vision (divergence angle) of a light source on a transparent object, 
whereby the transparent object is illuminated by an illuminating device (LED array; 36) with multiple, simultaneously illuminated, punctiform light sources (LEDs; para 45, lines 2-3),
whereby the positions of a primary image and a secondary image of multiple simultaneously illuminated light sources are captured by at least one camera (38) on a two- dimensional target  (para 47; fig 6) at the same time, whereby the primary image and the secondary image of one light source (36) are generated on the target through one volume element of the transparent object (37) illuminated by the respective light source (36), and
whereby by means of an evaluation unit (computer; para 45, last 5 lines)) the angle of vision (divergence angle) of the respective volume element of the transparent object based on the positions of the primary image and the secondary image is determined (para 48) . 
Bartsch further teaches a first configuration with a predefined distance of the transparent object from the target (37), inclination angle of the transparent object , incidence angle and distance of the illuminating device from the transparent object (see figure 5).
Bartsch et al lack the teaching of determining a second angle of vision for a second configuration, which is different from the first configuration with regard  inclination angle of the transparent object based on at least one angle of vision determined with the first configuration.
Miyake et al teach of determining a second angle of vision for a second configuration, which is different from the first configuration with regard to an inclination angle of the transparent object (col 11, lines 32-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a second angle of vision for a second configuration by changing the inclination angle of the transparent object as taught by Miyake et al into Bartsch et al’s angle of vision measuring method for the purpose of calibrating the device which would produce a more accurate and precise measurement.
With regard to claim 22, Bartsch et al lack the teaching of the light sources of the illuminating device can be switched on and off separately so that there is sequential recording of the primary and secondary images of all light sources, whereby in each step a subset of multiple light sources is switched on simultaneously and another subset is switched off at the same time, and preferentially for at least one subset of two adjacent light sources one light source is switched on and the other light source is switched off.
 Miyake et al teach of the light sources of the illuminating device can be switched on and off separately so that there is sequential recording of the primary and secondary images of all light sources, whereby in each step a subset of multiple light sources is switched on simultaneously and another subset is switched off at the same time, and preferentially for at least one subset of two adjacent light sources one light source is switched on and the other light source is switched off  (col 10, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn on the light sources of the illuminating device on and off separately so that there is sequential recording as taught by Miyake et al into  Bartsch et al’s angle of vision measuring method to avoid interference by the other light sources during measuring which would produce a more accurate and precise measurement.
With regard to claim 23, Bartsch et al lack the teaching of the camera only captures the vertical component of the position of the primary image and the secondary image of each light source, and the evaluation device only uses the captured vertical positions for determining the secondary image angle.
Miyake et al teach of obtaining either the horizontal and/or vertical component of the position of the primary image and the secondary image (vertical and horizontal distortion angle), and the evaluation device only uses the captured vertical positions for determining the angle of vision (col 1,lines 46-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain only the vertical component of the position of the primary image and the secondary image (distortion angle) as taught by Miyake et al into  Bartsch et al’s angle of vision measuring method to obtain only the vertical distortion angle if the measurement of the horizontal distortion angle is not needed depending on the desired measurements.
With regard to claim 26, Bartsch et al teach of calculation of a wedge angle for the respective volume element based on the ascertained first angle of vision, and calculation of the second angle of vision by using the calculated wedge angle (para 55).
Claims 19 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Bartsch et al (US 2010/0232677) in view of Tarantino (US 2018/0209918).
With regard to claim 19, Bartsch et al teach in accordance with figure 5 of an apparatus to determine an angle of vision (divergence angle) of a light source on a transparent object with
- an illuminating device (LED array; 36), which has multiple, partially simultaneously illuminated, punctiform light sources (LEDs; para 45, lines 2-3);
- at least one camera (38), which is set up to capture simultaneously the positions of a primary image and a secondary image of multiple, simultaneously illuminated light sources on a 2-dimensional target (para 47;fig 6), whereby the primary image and the secondary image of one light source are generated by one volume element of the transparent object (37) illuminated by the light source (36) on the target; and
- an evaluation unit (computer; para 45, last 5 lines),, which is set up to determine the angle of vision (divergence angle) of the respective volume element of the transparent object based on the positions of the primary image and the secondary image (para 48). Bartsch further teaches a first configuration with a predefined distance of the transparent object from the target (37), inclination angle of the transparent object , incidence angle and distance of the illuminating device from the transparent object (see figure 5).
Bartsch et al lacks the teaching of adjacent light sources of the illuminating device can be controlled such that they have different color.
Tarantino teaches of adjacent light sources of the illuminating device can be controlled such that they have different color (para 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different colors for the light sources of the illuminating device as taught by Miyake et al into  Bartsch et al’s angle of vision measuring device to more accurately distinguish the images by the different light sources which would produce a more accurate and precise measurement.
With regard to claim 24, Bartsch et al teach of a method to determine the angle of vision (divergence angle) of a light source on a transparent object, 
whereby the transparent object is illuminated by an illuminating device (LED array; 36) with multiple, simultaneously illuminated, punctiform light sources (LEDs; para 45, lines 2-3),
whereby the positions of a primary image and a secondary image of multiple simultaneously illuminated light sources are captured by at least one camera (38) on a two- dimensional target  (para 47; fig 6) at the same time, whereby the primary image and the secondary image of one light source (36) are generated on the target through one volume element of the transparent object (37) illuminated by the respective light source (36), and
whereby by means of an evaluation unit (computer; para 45, last 5 lines)) the angle of vision (divergence angle) of the respective volume element of the transparent object based on the positions of the primary image and the secondary image is determined (para 48).
Bartsch et al lacks the teaching of adjacent light sources of the illuminating device can be controlled such that they have different color.
Tarantino teaches of adjacent light sources of the illuminating device can be controlled such that they have different color (para 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different colors for the light sources of the illuminating device as taught by Miyake et al into  Bartsch et al’s angle of vision measuring method to more accurately distinguish the images by the different light sources which would produce a more accurate and precise measurement.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bartsch et al (US 2010/0232677).
With regard to claim 29, Bartsch et al teach of a method to determine the angle of vision (divergence angle) of a light source on a transparent object, 
whereby the transparent object is illuminated by an illuminating device (LED array; 36) with multiple, simultaneously illuminated, punctiform light sources (LEDs; para 45, lines 2-3),
whereby the positions of a primary image and a secondary image of multiple simultaneously illuminated light sources are captured by at least one camera (38) on a two- dimensional target  (para 47; fig 6) at the same time, whereby the primary image and the secondary image of one light source (36) are generated on the target through one volume element of the transparent object (37) illuminated by the respective light source (36), and
whereby by means of an evaluation unit (computer; para 45, last 5 lines)) the angle of vision (divergence angle) of the respective volume element of the transparent object based on the positions of the primary image and the secondary image is determined (para 48).
Bartsch et al lacks the teaching of a secondary image angle for the respective volume element is calculated for at least one volume element of the transparent object using the determined angle of vision.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention calculate a secondary image angle using the determined angle of vision since the calculation of secondary image angle using an angle of vision or vice versa is a matter of using trigonometric functions well known in the art to calculate the different angles to determine the defects of the transparent object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
September 13, 2022

								 

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877